Affirmed and Opinion Filed May 5, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01230-CR
                                     No. 05-13-01231-CR

                              COY LEE LORANCE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 199-82496-2012, 199-80454-2013

                              MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                 Opinion by Justice FitzGerald

        Coy Lee Lorance pleaded guilty before a jury to five counts of sexual assault of a child

and three counts of indecency with a child, as alleged in two indictments. See TEX. PENAL CODE

ANN. §§ 21.11(a)(1), 22.011(a)(2) (West 2011). Appellant also pleaded true to one enhancement

paragraph, as to each count. The jury found appellant guilty and the enhancement paragraphs

true.   The jury assessed punishment on each sexual assault conviction at forty-two years’

imprisonment. The jury assessed punishment on each indecency with a child conviction at

thirty-one years’ imprisonment.    On appeal, appellant’s attorney filed a brief in which he

concludes the appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the

record showing why, in effect, there are no arguable grounds to advance. See High v. State, 573
S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se

response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




Do Not Publish
TEX. R. APP. P. 47
131230F.U05

                                                       /Kerry P. FitzGerald/
                                                       KERRY P. FITZGERALD
                                                       JUSTICE




                                                ‐2‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


COY LEE LORANCE, Appellant                          Appeal from the 199th Judicial District
                                                    Court of Collin County, Texas (Tr.Ct.No.
No. 05-13-01230-CR       V.                         199-82496-2012).
                                                    Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                        Justices Moseley and O’Neill participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 5, 2014




 
 
 
 
 
                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
 
                                                   JUSTICE




                                            ‐3‐ 

 
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


COY LEE LORANCE, Appellant                          Appeal from the 199th Judicial District
                                                    Court of Collin County, Texas (Tr.Ct.No.
No. 05-13-01231-CR       V.                         199-80454-2013).
                                                    Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                        Justices Moseley and O’Neill participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 5, 2014



 
 
 
 
 
                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
 
                                                   JUSTICE
 




                                            ‐4‐